Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 8-10 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.
  
Action Summary
Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar (Anti-Diabetic Activity and Metabolic Changes Induced by Andrographis paniculata Plant Extract in Obese Diabetic Rats, Molecules 2016, 21, 1026 (pages renumbered 1-18) in view of Ellis (U.S. Patent 987,868) is maintained with modification due to applicant’s amendment of claims.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar (Anti-Diabetic Activity and Metabolic Changes Induced by Andrographis paniculata Plant Extract in Obese Diabetic Rats, Molecules 2016, 21, 1026 (pages renumbered 1-18) in view of Ellis (U.S. Patent 987,868) as applied to claims 8-9 above, and further in view of Berge (Journal of Pharmaceutical Sciences, Vol 66, NO 1, January 1977) and Simonen (Diabetes Contributes to Cholesterol Metabolism Regardless of Obesity, DIABETES CARE, VOLUME 25, NUMBER 9, September 2002) all are of record is maintained with modification due to applicants amendment of claims.

Response to Arguments
Applicants argue on page 4 of the arguments that none of the cited art disclose the treatment of Korean adult.  This argument has been fully considered but has not been found persuasive.  Ma teaches that there is an epidemic of diabetes in Asia. Type 2 diabetes develops in East Asian patients at a lower mean body mass index (BMI) compared with those of European descent.  Ma teaches that it is estimated that the proportion of diabetic individuals aged 20–39 years in the United States, Canada, and UK are 13.9%, 6%, and 6.9%, respectively. In contrast, the proportion of subjects with diabetes from the same age group in China, Taiwan, and South Korea are 15.1%, 9.59%, and 10%, respectively. It would have been obvious to one of ordinary skills in the art at the time of filing to treat Korean adults with diabetes.  One would have been motivated to treat Korean adults because it is known in the art that South Koreans have higher rates of diabetes compared to European, USA, Canada and UK subjects as taught by Ma with a reasonable expectation of success absence evidence to the contrary.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar (Anti-Diabetic Activity and Metabolic Changes Induced by Andrographis particulate Plant Extract in Obese Diabetic Rats, Molecules 2016, 21, 1026 (pages renumbered 1-18) in view of Ellis (U.S. Patent 987,868) both are of record and in view of Ma (Type 2 diabetes in East Asians:  similarities and differences with populations in Europe and the United States, ANNALS OF THE NEW YORK ACADEMY OF SCIENCES, Ann. N.Y. Acad. Sci. 1281 (2013) 64–91).
Akhtar teaches that obese-diabetic rats were marked by high glucose, choline and taurine levels, and low lactate, formate, creatinine, citrate, 2-oxoglutarate, succinate, dimethylamine, acetoacetate, acetate, allantoin and hippurate levels (abstract).  
Akhtar does not expressly teach Korean adult nor administering formate (e.g. formic acid).
Ma teaches that there is an epidemic of diabetes in Asia. Type 2 diabetes develops in East Asian patients at a lower mean body mass index (BMI) compared with those of European descent. At any given BMI, East Asians have a greater amount of body fat and a tendency to visceral adiposity. In Asian patients, diabetes develops at a younger age and is characterized by early β cell dysfunction in the setting of insulin resistance, with many requiring early insulin treatment. The increasing proportion of young-onset and childhood type 2 diabetes is posing a particular threat, with these patients being at increased risk of developing diabetic complications. East Asian patients with type 2 diabetes have a higher risk of developing renal complications than Europeans and, with regard to cardiovascular complications, a predisposition for developing strokes (abstract).  Ma teaches that it is estimated that the proportion of diabetic individuals aged 20–39 years in the United States, Canada, and UK are 13.9%, 6%, and 6.9%, respectively. In contrast, the proportion of subjects with diabetes from the same age group in China, Taiwan, and South Korea are 15.1%, 9.59%, and 10%, respectively (page 69).
Ellis teaches an edible material comprising a food stuff and a modicum of a water-soluble basic formate of an alkaline earth (formate of calcium) (claims 1-3).  Ellis teaches the basic formate of calcium (column 1, lines 55 and claim 3).  Ellis teaches that formate may be eaten or drunk (liquid) with impunity with no deleterious action upon the health (column 1, right side, lines 85-99).
It would have been obvious to one of ordinary skills in the art at the time of filing to treat Korean adults with diabetes.  One would have been motivated to treat Korean adults because it is known in the art that South Koreans have higher rates of diabetes compared to European, USA, Canada and UK subjects as taught by Ma with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to one of ordinary skills in the art at the time of filing to administer formate calcium to treat obese-diabetic patients.  One would have been motivated to administer formate calcium to treat obese-diabetic patients because it is known in the art that obese-diabetic patients have low levels of formate as taught by Akhtar.  Therefore, taking the cited art, it would have been obvious to administer formate calcium to an obese-diabetic patient since these patients are known to have low levels of formate and in administering formic of calcium to increase the levels of formate would also treat diabetes with obesity with the same administration of formic with calcium with a reasonable expectation of success.
It would have been obvious to one of ordinary skills in the art that upon administering formic acid in calcium form to treat obesity with diabetes would consequently reduce body weight and inhibit fat accumulation in organs with the same administration of formate calcium (same compound) to treat obesity with diabetes (same disease) with a reasonable expectation of success absence evidence to the contrary.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar (Anti-Diabetic Activity and Metabolic Changes Induced by Andrographis paniculata Plant Extract in Obese Diabetic Rats, Molecules 2016, 21, 1026 (pages renumbered 1-18),  Ellis (U.S. Patent 987,868) both are of record and in view of Ma (Type 2 diabetes in East Asians:  similarities and differences with populations in Europe and the United States, ANNALS OF THE NEW YORK ACADEMY OF SCIENCES, Ann. N.Y. Acad. Sci. 1281 (2013) 64–91) as applied to claims 8-9 above, and further in view of Berge (Journal of Pharmaceutical Sciences, Vol 66, NO 1, January 1977) and Simonen (Diabetes Contributes to Cholesterol Metabolism Regardless of Obesity, DIABETES CARE, VOLUME 25, NUMBER 9, September 2002) both are of record.
Akhtar, Ellis and Ma as cited above.
Neither Akhtar, Ellis nor Ma disclose sodium nor lowering cholesterol levels.
Berg teaches that FDA approved commercially Marketed salts such as sodium (table 1).  Berg teaches that knowledge that one salt from impart greater water solubility, is less toxic, or slows dissolution rate would greatly benefit chemist and formulators (page 2, right column).

 Simonen teaches that Cholesterol absorption efficiency was lower and cholesterol synthesis was higher in obese subjects with diabetes than in those without diabetes (abstract). Simonen teaches that diabetes was clearly associated with high cholesterol synthesis and with mildly elevated serum and lipoprotein triglyceride levels.  It could be assumed that obesity and diabetes by some unknown mechanism could increase the expression of these genes similarly to high-fat diet in mice and explain the low absorption efficiency of cholesterol in diabetic individuals (page 1514).
It would have been obvious to one of ordinary skills in the art to have formate in salt form (e.g. sodium).  One would have been motivated to have formate in sodium salt form because it is known in the art that salts impart greater water solubility, is less toxic, or slows dissolution rate with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious that upon administering formate calcium or sodium to treat obesity with diabetes would consequently decrease cholesterol levels with the same administration of formate calcium or sodium (same compound) to treat obesity with diabetes (same disease).  Because it is known that cholesterol absorption efficiency was lower and cholesterol synthesis was higher in obese subjects with diabetes as disclosed by Simonen.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 8-10 are rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627